Citation Nr: 0532486	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  00-14 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right eye 
condition, and if so, whether service connection should be 
granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
INTRODUCTION

The veteran had active service from July 1974 to July 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

In an October 1988 rating action, the RO denied service 
connection for a right eye condition on the basis that the 
service medical records were negative for any right eye 
condition. The veteran was provided notice and did not 
appeal. The RO also granted service connection for a right 
ear condition, noncompensably rated effective from April 1, 
1988.

In 1999, the veteran filed claims to reopen service 
connection for a right eye condition and for an increased 
rating for the service-connected right ear disability. She 
also claimed service connection for disability of the vocal 
chords claimed as polyps, and for migraine headaches. 

A January 2000 rating decision denied an increased rating for 
otitis externa, right ear; found no new and material evidence 
had been submitted to reopen the claim of entitlement to 
service connection for a right eye condition; and denied 
service connection for polyps on vocal cords, and for 
migraine headaches. The veteran perfected appeals on all 
issues. 

A September 2001 rating action granted service connection for 
polyps on the vocal cords recharacterized as chronic 
laryngitis. An August 2003 rating action also granted service 
connection for migraine headaches. In the August 2003 rating 
action, the RO also increased the maximum schedular rating 
for otitis externa of 10.  No extraschedular contentions have 
been advanced.  This represents a complete grant of the 
benefits as to these issues, and they are no longer in 
appellate status.  The appeal is limited to the issues set 
forth on the title page. 

In a July 2000 VA Form 9, the veteran requested a hearing 
before a member of the Board at the RO, and subsequently 
agreed to a personal hearing at the Regional Office, and if 
not satisfied with the results, the option of still having a 
hearing before a Member of the Board in Washington, DC. She 
testified at an August 2003 personal hearing before a 
decision review officer (DRO) at the RO. A transcript of that 
hearing is of record. Neither she nor her representative has 
since indicated any further desire for a hearing before a 
Member of the Board.

The issue of service connection for a right eye condition is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development has been completed on the appeal to reopen the 
claim.

2.  Service connection for a right eye condition was denied 
by an unappealed rating decision in October 1988.  There was 
notice and no appeal.  This was the last final decision of 
the claim on any basis.

3.  The veteran filed an application to reopen the previously 
denied claim of entitlement to service connection for right 
eye condition in March 1999.

4.  Additional evidence submitted since the October 1988 
rating decision includes post-service VA outpatient treatment 
records, VA examination, private medical records, statements 
from the veteran, and testimony of the veteran at a personal 
hearing before the Decision Review Officer at the RO.

5.  The evidence received since the October 1988 rating 
action includes evidence that is neither cumulative nor 
redundant of the evidence previously of record, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for entitlement to service 
connection for a right eye condition.


CONCLUSION OF LAW

The October 1988 rating decision is final. New and material 
evidence has been received sufficient to reopen the 
previously denied claim seeking service connection for a 
right eye condition. 38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1100 (2001 & 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

In this case, the Board is going to reopen the claim and seek 
further development.  The reopening of this claim is the 
maximum grant of the benefit as to this issue, and as such no 
further notice or development is indicated.

II.  New and Material Evidence to reopen claim for Right Eye 
Condition.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c). The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

Since the veteran's application to reopen was received prior 
to August 29, 2001, the amended, current definition of new 
and material evidence, codified at 38 C.F.R. § 3.156(a) 
(2004), is not applicable to this case. 

Under the version of 38 C.F.R. § 3.156 in effect when the 
veteran filed her application to reopen in March 1999, new 
and material evidence was defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim. 38 C.F.R. § 3.156(a) 
(2001). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim. The evidence 
which must be considered in determining whether there is a 
basis for reopening the claim is that evidence added to the 
record since the last disposition in which the claim was 
finally disallowed on any basis.  See Evans v. Brown, 
9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

The claim of entitlement to service connection for a right 
eye condition was originally denied in an October 1988 rating 
action on the basis that no right eye disability was shown in 
service. Evidence then of record included the service medical 
records showing 1974 enlistment vision of 20/25 on the right 
and 20/20 on the left, and a notation of defective vision 
E2R. June 1977 separation examination showed vision of 20/20 
bilaterally, and a December 1977 Army reserves enlistment 
examination showed vision of 25/20 right and 20/20 left eye. 
The veteran was notified of her appellate rights but did not 
appeal. This decision was the last final decision on any 
basis.

The evidence received since the October 1988 rating decision 
includes private treatment records from Columbia Medical Plan 
with assessment of small myopia; an October 2003 VA 
examination showing diagnoses of myopia and nevus of iris of 
left eye, and a note indicating that the eye examiner had 
corrected his findings pertinent to the right eye in an 
Addendum which was not of record; also of record was the 
veteran's August 2003 personal hearing testimony asserting 
she had a nevus in service that caused deterioration of her 
visual acuity during service, and thereafter. On review the 
Board finds this evidence is not cumulative or duplicative of 
the evidence previously of record and is so significant that 
it must be considered to fairly consider the merits of the 
veteran's claim. Accordingly, it is new and material and 
reopening of the claim is in order. 


ORDER

New and material evidence having been received, reopening of 
the claim seeking service connection for a right eye 
condition is granted to this extent.


REMAND

The record contains a VA Form 21-4142 dated in September 
1999,in which the veteran reported treatment for her right 
eye condition from 1977 to 1988 at VA hospital in Elsemere, 
Delaware. These records may reflect eye disability from 
within the first post-service year and are not in the claims 
folder. Therefore, attempts should be made to obtain them. 

Additionally, a July 2004 report of contact reflects that the 
October 2003 VA eye examination included an addendum with 
corrections of the examination's findings. Reportedly, the 
addendum was in regard to the eye said to have the nevus. (It 
is noted to be the left eye on the exam and it is reported 
that the change was made only on the appellant's copy of the 
exam.)  As such, the addendum is not of record and it should 
be indicated officially that the right eye is involved.

The veteran has asserted the presence of right eye nevus in 
service that worsened her right eye condition, and also 
alleged treatment for right eye condition in the post-service 
year. After all additional evidence is associated with the 
claims folders, including any outstanding VA records received 
for the period from 1977 to 1988, the claims file should be 
returned to the examiner who conducted the October 2003 VA 
examination, and if unavailable, to a suitable substitute 
with appropriate expertise, for review and opinion as to the 
etiology of any current right eye disability. If the Addendum 
is not located, the veteran should be reexamined.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate 
steps to obtain and associate with the 
claims file all outstanding records of 
treatment relating to the veteran's 
right eye condition at VA Hospital in 
Elsemere, Delaware, from 1977 to 1988.  
If the RO is unable to obtain any 
evidence identified by the appellant, 
it should so inform the appellant and 
her representative and request them to 
provide the outstanding evidence. 

2.  Then, the RO should arrange for 
the claims folder to be returned to 
the physician who conducted the 
October 2003 VA eye examination, or if 
unavailable, a suitable substitute 
with the appropriate expertise, for 
review and opinion to determine the 
etiology of any current right eye 
condition.  It should be noted in the 
records that the nevus affects the 
right eye (if that is correct).

3.  Following the review of the claims 
folder, (the examiner should note such 
review in the examination report), the 
examiner should specify whether any 
right eye condition found is a 
congenital or developmental 
abnormality, and respond to the 
questions below regarding only those 
conditions not held to be congenital 
or developmental as follows: 

Is there any indication that the 
acquired eye pathology found clearly 
and unmistakably existed prior to 
the veteran's entrance into active 
service in 1974.

If a right eye condition existed 
prior to service, is it at least as 
likely as not that any right eye 
disorder was aggravated (permanently 
worsened in excess of the natural 
progression of the disease - i.e. 
not only symptoms but also the 
underlying disease process) in 
service. 

Also with respect to any eye 
disorder which the examiner believes 
clearly and unmistakably existed 
prior to the veteran's entrance onto 
active duty, did the disorder 
clearly and unmistakably undergo no 
chronic increase in severity during 
or as a result of service?

If the examiner concludes that a 
right eye condition was not present 
prior to military service, is it at 
least as likely as not, or unlikely, 
that any current right eye condition 
is etiologically related to the 
veteran's period of military 
service?  That is, is there evidence 
of a right eye disorder in service 
that continued thereafter?

4.  The supporting rationale for all 
opinions expressed must also be provided. 
If it is determined that the requested 
opinions cannot be entered without 
examination, such examination should be 
scheduled.

5.  The RO should then readjudicate the 
issue of service connection for the issue 
on appeal based on a de novo review of 
all pertinent evidence.  If the benefit 
sought on appeal is not granted to the 
appellant's satisfaction, the RO should 
issue a supplemental statement of the 
case to the appellant and his 
representative and afford them the 
requisite opportunity for response before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

By this remand the Board intimates no opinion as to any final 
outcome warranted.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


